Case 1:15-cr-00445-PAE Document 1146 Filed 09/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eteneiel xX

15 Cr 445 (PAE)
UNITED STATES OF AMERICA,

ORDER

- against -
JAHNOMI BENJAMIN,
Defendant.
x

 

Pursuant to the Court’s Order (Dkt. No. 1144) dated September 15, 2020, and upon the
application of the defendant, JAHNOMI BENJAMIN, and with the consent of the
DEPARTMENT OF PROBATION,

IT IS HEREBY ORDERED THAT:

1, The defendant shall serve the first four (4) months of supervised release on home
incarceration, to be enforced by GPS Monitoring at the residence which has been
approved by the Department of Probation.

2. The defendant must remain at his approved residence except to seek any necessary
medical treatment, in each instance with prior notice and approval by the Probation

Department.

3. The defendant is to possess or have access to a telephone that will allow video
conferencing by the Probation Department. Said phone must be answered at any/all times
while serving the term of home incarceration.

4. The defendant is to report to the Probation Department at 500 Pearl Street,
6'" floor, on October 6, 2020 at 10:00 AM (following 14 days of self-quarantine) to have

the GPS tracker affixed to his ankle.
Case 1:15-cr-00445-PAE Document 1146 Filed 09/15/20 Page 2 of 2
Case 1:15-cr-00445-PAE Document 1145-1 Filed 09/15/20 Page 2 of 2

SO ORDERED

Dated: New York, New York
September C 2020

fiwk Ae Engedoye

THE HONORABLE PAUL &. ENGELMAYER
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
